Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	As was stated in section 12 of the Non-Final Rejection of November 15, 2021, Fridman et al. (US 2006/0237346) and Loppoli (US 5,820,043) each show a material processing apparatus with a body, a first conveyor having a first end and a second end, and a coupling mechanism coupling the conveyor to the body so that the first end is proximal to the body and the second end is distal to the body. Each coupling mechanism is configured to allow the first conveyor to pivot with respect to the body about a transverse axis and to allow the first end of the first conveyor to be moved with respect to the body via an actuator. However, neither coupling mechanism has the structure required by the coupling mechanism of the claims because the term “coupling mechanism” invokes 35 U.S.C. 112(f) and is interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In particular, the coupling mechanisms of Fridman and Loppoli do not have the bearing seat with an open mouth that allows the first conveyor to pivot about a bearing pin and that allows the bearing pin to enter and leave the seat to move the first end of the first conveyor to be moved with respect to the body as described on pages 7-8 of the specification.  Additionally, while the newly cited Non-Patent Literature describes previously cited Canadian document CA 2121537 as having the structure required by the claims of the United Kingdom application to which the present application claims foreign priority, the Canadian document also fails to show the “coupling mechanism” required by the claims because it does not show a bearing seat with an open mouth that allows the first conveyor to pivot about a bearing pin and that allows the bearing pin to enter and leave the seat to move the first end of the first conveyor to be moved with respect to the body application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARK A DEUBLE/Primary Examiner, Art Unit 3651